Citation Nr: 0315405	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
claimed as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  Service in Vietnam is indicated by the 
evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

In March 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2002).  After the opinion was received at 
the Board, in March 2003, the representative was provided a 
copy and 60 days to submit any additional evidence or 
argument in response to the opinion.  The representative 
submitted a written statement in June 2003.  The case is now 
ready for appellate review.


FINDING OF FACT

Competent medical evidence shows that the veteran's renal 
cell carcinoma is related to his exposure to herbicides in 
Vietnam.  


CONCLUSION OF LAW

Renal cell carcinoma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for renal 
cell carcinoma.  In essence, he contends that his diagnosed 
renal cell carcinoma is related to exposure to herbicides in 
Vietnam.  He has submitted a medical opinion in support of 
his claim. 

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

The record reflects that the veteran has been informed of the 
requirements with respect to the issue currently on appeal in 
the April 2002 Statement of the Case, which reference the 
VCAA and its implementing regulations in great detail.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See 38 U.S.C. § 5103A.

The evidence on file includes service medical records, 
private treatment records, a medical opinion from a private 
physician and a medical opinion from the VHA.  There is no 
indication that any existing pertinent medical evidence has 
not been associated with the veteran's VA claims folder, and 
the veteran and his representative have pointed to none.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The representative has submitted a brief on the 
veteran's behalf.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2002).

In addition, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).



Factual background 

The veteran's DD form 214 reflects that he had service in the 
Republic of Vietnam during the Vietnam era. 

Service medical records are negative for any indication of 
renal disease or cancer.  
The initial diagnosis of renal cell carcinoma was made based 
on a pathological study in April 1999.  The veteran underwent 
a radical left nephrectomy. 

In a statement dated in August 2001, Dr. E.C. opined that 
there was a high degree of certainty that the veteran's renal 
cell carcinoma was related to his exposure to Agent Orange in 
Vietnam.  Dr. C. noted that careful perusal of the veteran's 
family history showed no familial tendency or incidence of 
the disease.  

In March 2003, the Board requested an opinion from the VHA.  
Later that month, Dr. S.M. responded that she "cannot state 
that it is likely or at least as likely as not that renal 
cell carcinoma is the result of exposure to herbicides used 
in Vietnam."  Dr. M. indicated that her opinion was based on 
the Institute of Medicine's (IOM) conclusion that there was 
inadequate or insufficient evidence to determine whether an 
association exists between exposure to herbicides used in 
Vietnam and renal cancer.  

Analysis 

The veteran contends that he has renal cell carcinoma as a 
result of exposure to Agent Orange in Vietnam during the 
Vietnam Era.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), it is undisputed that the 
veteran has current disability from renal cell carcinoma.  As 
for element (2), the veteran served in Vietnam, so exposure 
to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).

With respect to element (3), medical nexus, although the 
veteran had service in the Republic of Vietnam during part of 
his active duty service, his disability from renal cell 
carcinoma is not presumptively service connected.  The 
Secretary of VA has formally announced that a presumption of 
service connection based on exposure to herbicide exposure in 
Vietnam is not warranted for "any . . . condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed. Reg. 341 
(Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  Renal 
cell carcinoma is not listed among the presumptive diseases.

Nonetheless, the veteran may still prevail in his claim 
regarding renal cell carcinoma if he can present competent 
medical evidence showing a nexus between herbicide exposure 
during service and his development of the kidney disorder.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the record contains an August 2001 medical 
opinion from Dr. E.C. wherein he opined that there was a high 
degree of certainty that the veteran's renal cell carcinoma 
was related to his exposure to Agent Orange in Vietnam.  In 
support of his opinion, Dr. C. noted that the veteran had no 
familial history of the disease.  
The Board further observes that the record does not contain 
any evidence of any basis for the veteran's renal cell 
carcinoma other than exposure top herbicides in Vietnam.  In 
her March 2003 VHA opinion, Dr. S.M. indicated that she was 
unable to state that it was likely or at least as likely as 
not that the veteran's renal cell carcinoma was related to 
Agent Orange exposure in Vietnam.  

Based on review of all the evidence of record and resolving 
all doubt in the veteran's favor, the Board finds that 
service connection is warranted for renal cell carcinoma as a 
result of Agent Orange exposure.  In so deciding, the Board 
notes that in her March 2003 opinion, Dr. M stated that based 
on conclusions reached by the IOM she was unable to state 
that it was likely or at least as likely that the renal cell 
carcinoma was related to Agent Orange exposure in service.  
The Board notes, however, that Dr. M. did not affirmatively 
state that the renal cell carcinoma was not likely related to 
such exposure, but merely that she was unable to state.  In 
the Board's view, such distinction is important.  In this 
regard, the Board notes that in his August 2001 opinion, Dr. 
C. stated that there was a high degree of certainty that the 
renal cell carcinoma was related to Agent Orange exposure.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for renal cell 
carcinoma as a result of Agent Orange exposure is warranted.


ORDER

Entitlement to service connection for renal cell carcinoma is 
granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

